Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 17/668056 filled on 02/09/2022.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 12, and 18 recite determining a plurality of temporal intervals corresponding to the patient’s condition; generating a treatment plan; assigning a first temporal interval from the plurality of temporal intervals; and monitoring the first temporal interval.  The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a user device, a server, and a database (as seen in claims 12), which are additional elements that are recited at a high level of generality  such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of receiving a first input, inserting an entry into a database, and providing a plurality of notificaitons, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data and the inserting step is an extra solution activity. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 13, where “The system may further include functionality for an administrator's device to view this information. In an embodiment, the system may transmit a communication to the administrator's device periodically, and/or upon the administrator's request (e.g., receiving a communication from the administrator's device to fetch all data or some particular data). This may allow an administrator to audit one or more patients' and/or one or more healthcare practitioners' progress in real time. Thus, embodiments of the present invention may assist in auditing healthcare personnel and policies to increase accountability and improve performance in real-time and in the long term. For instance, an administrator can be informed if a healthcare practitioner is failing to complete tasks, and receive a report with details of such failures (e.g., whether a failure occurred as a result of a shift- change, due to a healthcare practitioner tending to one or more other patient's at the time, due to one healthcare practitioner being assigned to too many patients at a time, etc.). This may allow the administrator to reassign tasks, or perform some other corrective action.”.
Paragraph 24, where “Administrator device 102 may be a single device, or one of multiple devices having administrative privileges in system 100. Administrator device may include functionality for viewing database 106 records along with time stamps, tasks that have been completed, when they were completed, etc. This data from database 106 may be received from user devices 108a-d, which may communicate the data to server 104 to enter into database 106. [0025] Administrator device 102 may also communicate with user devices 108a-d directly or through server 104. For instance, administrator device 102 may display to an administrator, via a display screen of administrator device, a report detailing one or more patients' treatment during a hospital stay. For instance, an administrator device 102 may display data corresponding to one or more healthcare practitioners' progress and patient treatment in real time, such as by displaying whether a user (i.e., a healthcare practitioner) is missing periodically assigned assessments or drug administrations. This data may be provided to administrator device 102 via a local application on administrator device 102, or via an electronic mail or other messaging system to administrator device 102 received from server 104 or user devices 108a-d. Administrator device 102 may also display timestamps of actions made by healthcare practitioners (or lack thereof, such as a failure to provide a treatment or assessment at a particular assigned date and/or time)”.
Paragraph 48, where “Communications may be a text message, an email, a push notification, an audio message (e.g., a beep, a verbal communication, etc.), an activation of an application stored in the user device, or some other means for communicating to a user device. The communication may include a simple indicator to perform the assigned task, or may be a report that includes the next assigned task to perform, an assessment of tasks already performed, a patient's prognosis, an identifier for the next healthcare practitioner17”. 
Paragraph 49, where “At step 810, data corresponding to events may be inserted into a database. For instance, when a healthcare practitioner administers medication, performs an assessment, or provides some other assigned treatment task, such an event may be recorded and inserted into a database. For instance, the healthcare practitioner may input the event into his or her user device, and the user device in turn transmit data corresponding to the event into a server or database located in a separate hardware device. In another embodiment, if a healthcare practitioner fails to provide the assigned treatment during the assigned temporal interval, said failure may be recorded and stored in the database, thereby holding the practitioner accountable for such failures. Other data relating to the failure may also be recorded and stored in the database. For instance, if a healthcare practitioner inputs a note or comment indicating a reason for the failure, said input may be stored in the memory of the healthcare practitioner's user device, the server, or the main database. As another example, if the system automatically detects a potential reason for the failure (e.g., a shift change, the patient being transferred to a different department, the patient being unavailable due to a surgery, a radiology exam, etc.), the reason may be stored in memory”
The claims recite the additional element of receiving a first input corresponding to a patient medical condition, inserting an entry into a database, and generating notifications, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-11, 13-17, and 19-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kamen et al. (US 2013/0317753 A1).

In claim 1, a method comprising: 
Kamen teaches:
receiving a first input corresponding to a patient's medical condition (Para. 377 wherein patient parameter condition parameters are received); 
determining, based on the input, a plurality of temporal intervals corresponding to the patient's condition (Para. 430 wherein medication is administered at different intervals. See also Fig. 62 wherein different stages are set for a patient condition); 
generating a treatment plan based on at least the determined plurality of intervals (Para. 128 wherein “treat a plurality of patients with a treatment; and analyze a subset of the plurality of patient-care parameters associated with the plurality of patients to determine the efficacy of the treatment”. Para. 348 teaches “monitoring client configured to communicate at least one patient-care parameter, a patient-care device configured to communicate the at least one patient-care parameter, and a communication interface configured to facilitate communication between the monitoring client and the at least one patient care device, by discovering the presence of the at least one patient-care device and translating communication signals from that device into a communication protocol associated with the monitoring client”);
assigning a first temporal interval from the plurality of temporal intervals to a first user (Para. 379 wherein first and secondary limits are assigned to patient condition); 
monitoring the first temporal interval (Para. 379 and 381); and 
inserting an entry into a database based on an event detected at the first temporal interval (Para. 399); and 
providing a plurality of notifications to one of more individuals that are providing are for the patient of at least one time-based requirement to measure and record at least one vital sign of the patient consistent with the treatment plan (Para. 410 wherein “it can transmit an urgent notification 12 to the health care provider(s)' monitoring clients 11…monitoring client 1 may track the cumulative volume delivered and estimate the amount of fluid remaining in the medication bag 170”. See also Para. 585 teaches “numerous fault notifications (e.g., telephone call, email, text message, etc) can be issued to numerous personnel (e.g., nurses and/or physicians, facility maintenance, etc)”.

As per claim 2, Kamen teaches the method of claim 1, wherein the entry represents that the event comprises a second input from the first user, the method further comprising: receiving the second input from the first user during the first temporal interval, wherein the second input corresponds to a first aspect of the patient's medical condition (Para. 403).

As per claim 3, Kamen teaches the method of claim 2, further comprising: associating the second input with a user profile representing the first user (Para. 432).
As per claim 4, Saliman teaches, wherein the entry represents that the event comprises a lack of receipt of an input from the first user during the first temporal interval, the method further comprising: associating the lack of receipt with a user profile representing the first user (Para. 358 wherein tracking patient medication dispensed or not dispensed is taught. Para. 894 wherein a patient infusion report is taught) .

As per claim 5, Kamen teaches th method of claim 4, further comprising assigning a second temporal interval to at least one of the first user and a second user, wherein the second temporal interval comprises the first temporal interval (Para. 357 and 422).

As per claim 6, Kamen teaches the method of claim 1, further comprising: transmitting a communication to a first user device corresponding to the first user within a second temporal interval preceding the first temporal interval (Para. 422 and 486).

As per claim 7, Kamen teaches the method of claim 1, further comprising: continuously monitoring and recording at least one vital sign of the patient (Para. 622).

As per claim 8, Kamen teaches the method of claim 1, wherein the event represents a communication received from a first user device corresponding to a first user, further comprising: transmitting the communication to at least one of a second user device (Para. 350).

As per claim 9, Kamen teaches the method of claim 1, further comprising: modifying, based on the event, a second temporal interval from the plurality of temporal intervals (Para. 31 and 120).

As per claim 10, Kamen teaches the method of claim 1, further comprising: generating a form based on the first input, the form corresponding to a plurality of inputs applicable to the patient's medical condition (Para. 875); and modifying the form in response to the event (Para. 875 wherein patient files can be updated based on changes/modifications).

As per claim 11, Kamen teaches the method of claim 1, further comprising: generating a report based on data stored in the database (Para. 893); and transmitting a communication comprising the report to an administrator device (para. 895).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2013/0317753 A1) in view of Attarde et al. (US 2015/0261776 A1).


As per claim 13, Kamen teaches  system of claim 12. Kamen does not explicitly teach however Attarde teaches wherein each user device comprises a database, and wherein the administrator device is configured to: 
transmit instructions to each user device to generate a copy its respective user device database and transmit said copy to the administrator device (Para. 72 and 86) ; 
merge each copy with a central database stored in at least one of the administrator device and a storage device (Para. 297); and 
upon completion of merging, transmit instructions to each user device to delete data from its respective user device database (Para. 302).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the monitoring of patient care as taught in Kamen with the managing deletion of duplications and merging of databases as taught in Attarde. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 14-20 recite substantially similar limitations as seen in claims above and hence are rejected for similar rationale as noted above. 

Response to Arguments
Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.
The Applicant argues the 101 rejection. The Applicant states that the claims have been amended to include generation of one or more notifications that at least specific patient vital sign must be measured and recorded. As such, it cannot be argues that the claims merely “cover managing personal behavior or relationships or interaction between people”. In addition, the limitations added by the current amendments also demand a finding that the claims satisfy step 2A prong Two as being integrated into a practical application. The Examiner respectfully disagrees. The generation of notification is an extra solution activity. The limitation is no more than mere instructions to apply the exception using a generic computer component. The courts have found that simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) does not qualify as “significantly more” when recited with a judicial exception. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3626



/MAROUN P KANAAN/Primary Examiner, Art Unit 3626